Citation Nr: 1031921	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  09-02 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for bronchitis, also 
claimed as chronic cough, to include as the result of exposure to 
herbicides.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for bilateral hearing loss 
disability.

4.  Entitlement to service connection for otitis media, claimed 
as bilateral ear infection.


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The Veteran had active service from December 1965 to December 
1967.

This matter comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs (VA)  
Regional Office (RO) in Muskogee, Oklahoma.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Upon the Veteran's request for a hearing, he was scheduled for a 
hearing in August 2010 before a Veterans Law Judge via 
videoconferencing technology.  However, in a response letter 
received by the RO prior to the date of his scheduled hearing, he 
indicated that he declined the video hearing and preferred to 
wait for a future visit by a member of the Board.  Accordingly, 
the appeal is remanded for the following action:

The Veteran is to be scheduled for a travel 
board hearing at RO before a Veterans Law 
Judge.  

After the appellant has been afforded an opportunity to appear at 
a hearing before a Veterans Law Judge, the RO need not take any 
further adjudicatory action, but should return the claims folder 
to the Board for further appellate review.  




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


